. AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of1   2_   i



                                                 l

                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                       v.                                    (For Offenses Committed On or After November 1, 1987)


                       Gonzalo Reyes-Barragan                                Case Number: 2:19-mj-8823

                                                                             Amber Rabon-Luna
                                                                             Defendant's Atto rney


 REGISTRATION NO. 84179298
                                                                                                          Fl l . ED
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                      ~5                   2019
                                                                                                     CLi ,,h,I.J:3 f]l-.;;~1iCI l' •.:~»
  0 was found guilty to count( s)                                           SOUTHLI--i~i ')I')H·<:: C\; : \ i'         'I,J..Y_
                                                                                                                         JA
                                                                                                          ... ----- ~t
    after a plea of not guilty.                                             b '(  ···- ... ··------------

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                            Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

  0 The defendant has been found not guilty on count(s)
                                                   --------------------------------------
  0 Count(s)                                             dismissed on the motion of the United States.
                     -----------------------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                )i TIME SERVED                             0 __________ days

   ~   Assessment: $10 WAIVED ~ Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   0 Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, March 25,2019
                                                                           Date of Imposition of Sentence



                                                                                                                . LEWIS
                                                                                                               ISTRATE JUDGE


  Clerk's Office Copy                                                                                                         2: 19-mj-8823
